FILED
                            NOT FOR PUBLICATION                              DEC 5 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DALE R. MITCHELL,                                No. 14-35099

               Plaintiff - Appellant,            D.C. No. 2:12-cv-05150-RMP

  v.
                                                 MEMORANDUM*
SPENCER FOX; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Dale R. Mitchell, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials destroyed and confiscated his religious property in violation of the

First Amendment and the Religious Land Use and Institutionalized Persons Act

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Shakur v. Schriro, 514 F.3d 878, 883 (9th Cir. 2008), and we affirm.

      The district court properly granted summary judgment because Mitchell

failed to raise a genuine dispute of material fact as to whether defendants’ actions

substantially burdened his ability to exercise his religion. See Hernandez v.

Comm’r, 490 U.S. 680, 699 (1989) (in order to establish a First Amendment free

exercise violation, plaintiff must show that defendants substantially burdened the

practice of his religion); Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir.

2005) (under RLUIPA, prisoner has the initial burden to demonstrate a prima facie

claim that prison policies constitute a substantial burden on the exercise of his

religious beliefs); see also Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997)

(to be constitutionally significant, the burden placed on free exercise “must be

more than an inconvenience”), abrogated on other grounds as recognized in

Shakur, 514 F.3d at 884-85.

      Mitchell’s motion, filed June 27, 2014, is denied as unnecessary.

      AFFIRMED.




                                           2                                    14-35099